Title: From James Madison to Edmund Pendleton, 21 November 1780
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada. Novr. 21, 1780

Your favor of the 13th. came safe yesterday. The past week has brought forth very little of consequence, except the disagreeable and I fear certain information of the arrival of the Corke fleet. Our last account of the embarkation at N. york was that the Ships had fallen down to the Hook, that the number of troops was quite unknown, as well as their destination, except in general that it was Southwardly. It is still said that Philips is to command this detachment. If the projected junction between Leslie & Corn[w]allis had not been so opportunely frustrated by the gallant volunteers at King’s Mountain it is probable that Philips would have reinforced the former, as the great force in his rear would otherwise have rendered every advance hazardous. At present it seems more likely that the declining state of their Southern affairs will call their attention to that quarter. They can it is well known regain at any time their present footing in Virginia if it should be thought expedient to abandon it, or to collect in their forces to a defensible point, but every retrograde step they take towards Charlestown proves fatal to their general plan. Mr: J. Adams in a letter of the 23d. of Augst. from Amsterdam received yesterday, says that Genl. Prevost had sailed from England with a few frigates for Cape fear in order to facilitate the operations of their Arms in N. Carolina, and that the Ministry were determined to make the Southern States, the scene of a very active Winter Campaign. No intimation is given by Mr. Adams of the number of troops under Genl Prevost. The 2d. division of the French fleet mentioned in my last to have been off Bermuda has not yet made its appearance. It is now rather supposed to have been a British one. The death of Genl Woodford is announced in a N. York paper of the 17th. I have not seen the paper, but am told no particulars are mentioned. I suppose it will reach his friends before this will be recd. through some other channel. Adieu.
J. Madison Junr.
